OFFICE     OF THE   A’ITORNEY   GENERAL     OF TEXAS

                         AUSTIN




YQW letter       re




                                   reaue   iron   'bebb Oounty,
                                   diotaeat 1118 nbumed.
                               of ~eilwn Gounty bsgian     its
                         OA   the 9th  &onday er8W      the
                       ry, 1941, rhfoh wan the 9th day
                       ia a fair greaumptionthat a patit
                     icr the rooadl uoek of thet oourt
                    any oeaea OOS&IVJb&on It, ad ewh
                    OA the 14th and l(l8hda8 Qf @%,
                  we@ wbe to @B to 8,rialin the ame ot
8&e 3tete    of Texan VI nix, but this awe WaS OOAtiAseb
e&Adnot tried.
             *To Potit jury fees in oa~eGtato TE. Thornso
     a. Dix, na.   ai73 Qcwea rrop sobb Oouaty To dil00n
     ~UA&jWy              Was use4 Owe 48y0 In en effort                   to ge0
                  . . . bl66.06 (&Ml14                  wid 16, 194l.k"
           *l%o woeunt is oertiilsd to as bei    oorrsot
     b   f. 0. Fxubklin, Qlerk ot the BioDrlst3 our0 of
     Wl8on      Qounty,     Texas,      under    date ot      kZay lOoh,     lS4-1
     eisd was also o*rtiiSeil as lmlqg *eorreH                         and fOacd
     be paid by Webb &panty to Wlso~ Oounty in osnneotfon
     with     the &oro      ease,”      br 3,    B. Cart,      DistrioB      Judg0,
     Blst Spdloial~Bistrfotof Tsxas.
          mXnasmoh as ArMale 1060, C. C. 0.. qwtsd
     above, refers Go the tx%al Jury snd not to tslamasn
     stamfmd r0r 4 week*8 jurg aervfao, I ttiaof t.hs
     oplnioa that Yebb County boss not owe tais bill and
     will so adrlso our wrwles1o~~re* oour8 beoauoa I
     do not    .oonsMw       t&o law      to    ruquire&ebb           Bsiuxti~ in
     thts lnstraoe Be pay far jurorsowmcmed for the
     week in Wilson 6oun%raad not ussd In the ttial of
     thfs oese.
             ". . .
          *IMawauh es tbn    are ~0 deoisioas of our
     hi&es 0ouzW uadsr these two artioles     and I am not
     aware o? any opinion thqreaonissued by your Oftlea,
     I submit it to Jou tapon8bs phiA    prsrisionsof the
     statutes ad reqtlest(LA opinion frost JOtW Ottleo as
     to w&sti~t     @ebb Gounty          is    llsblo   for    jury     service
     few under      the     peoulliar     o~reumstanuss         hero     pre8wCed.”

     Artioles     1050 and 1061, Code of Criminal Pmmtlure, reed
as tollswsr

         "krtiule 1060. In all 8ases wheto iadlatmmti
     here besa prssmtsd 8gafmf parsons in one eountJ
     end auoh oatmas hare hour rwovsd by abang of TSAW
     to anathrr rounty, sod bried therein, tha oounty from
     uhloh sucrhasuso ls rssored shall be llsbk Par all
     expmses inaurrmd for pay for juror* 13 trylag suah
     oeuaes."
HOA. Stirling T. Phslps, page s


           “Artiols 1061. 2hs oDunty oozumisuionsraof eeoh
     osaurtyet ssoh re@ufar meeting shall esosrhin whr

                              find YOAW
     tRer,  rinse the lalt regular maoting, any parson has
     been tried  f&X’ Orins UQon a ahangs ot       iSOlDany
     other oounty. .Ifthey         such to be the oaas they
     shall me&s out sn aoaount against sueh aounty tram
     w&loR suoR~6ousewas rcllaored  showing the nuaibrrof
     days the Jury 4n 8uoh oar08 wea aaiployedSlmreiA,
     snd setting rorttbthe smount paid ior ruah jury ser-
     doe1 suoh ioastmt.shall %hoA be aertiiied to as
     oerreet by the oounty judge of suoh ocruptp,uPder his
     hand an8 seal, and bo, by Bir, forwarded to the oounty
     jodge of the oounty iroa whioh the ssld oauss.was rc
     movelljrhioh aooouot'shallbe paid in the same war
     as aooeunts for the safe koepfng of piso~ezw.~
     Considoxing hrtieles 1066 and 1661, supra, it ir epparaAt
that the expeasa hourrod tar pay for juroro in trying such
oases Be mentioned in said stetutw  is   not dus aAd payebls
until the oaee of Oases are aaWaUy     tried. Under tha fasta
ateted in your letter, the ease has not been trisd. Thetifore,
it ia~our opinion that ths olsbr. raoentsdby ail-n Gaudy
is premature aAd esnAot AAW be paf d by ilsbbOouaty. It and
when thu easa lo eotuauy tried ia ~ilaon Cowty end a olaiin
Is prmsentsd by Wilson County to ,&ebbCouuty, H will then
bo gl8d to oo~ider  any further roquest oonuer&i$ the ssme
tht you ary desire to prsswt.
     TrusCiw    that the foregoily fully koswsrs your inquiry,
w* are
                                    Yours very truly




     FIRST
     ATTORN--                            Al-dellwi.l1isms
                                              asraietant